 Case 2:20-cv-00333-JRG Document 38 Filed 03/01/21 Page 1 of 4 PageID #: 172




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

AHERN RENTALS, INC.                             §
                                                §
       Plaintiff,                               §
                                                §
       v.                                       §         Case No. 2:20-cv-333-JRG
                                                §
EQUIPMENTSHARE.COM, INC                         §
                                                §
       Defendant.                               §


                JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER

       Plaintiff Ahern Rentals, Inc. (“Ahern”) and Defendant Equipmentshare.com Inc

(“EquipmentShare”) hereby notify the Court that they have reached an agreement on the

Protective Order (attached hereto as Exhibit A) to be used in the above-styled matter.

Accordingly, the Parties respectfully request that the Court approve and enter the same.




                                                1
 Case 2:20-cv-00333-JRG Document 38 Filed 03/01/21 Page 2 of 4 PageID #: 173




Dated: March 1, 2021                      Jointly submitted,



/s/ Theodore Stevenson, III               /s/ Matthew Satchwell
Theodore Stevenson, III                   Matthew Satchwell
Texas State Bar No. 19196650              matthew.satchwell@us.dlapiper.com
tstevenson@mckoolsmith.com                Illinois Bar No. 6290672
Alexander J. Chern                        DLA PIPER LLP (US)
Texas State Bar No. 24109718              444 West Lake Street, Suite 900
achern@mckoolsmith.com                    Chicago, IL 60606-0089
MCKOOL SMITH, P.C.                        Tel: 312.368.4000
300 Crescent Court Suite 1500             Fax: 312.236.7516
Dallas, TX 75201
Telephone: (214) 978-4000                 Jackob Ben-Ezra
Telecopier: (214) 978-4044                jackob.ben-ezra@us.dlapiper.com
                                          Texas Bar No. 24073907
Samuel F. Baxter                          Dawn Jenkins
Texas State Bar No. 01938000              dawn.jenkins@us.dlapiper.com
sbaxter@mckoolsmith.com                   Texas Bar No. 24074484
Jennifer L. Truelove                      DLA PIPER LLP (US)
Texas State Bar No. 24012906              1000 Louisiana Street, Suite 2800
jtruelove@mckoolsmith.com                 Houston, TX 77002-5005
MCKOOL SMITH, P.C.                        Tel: 713.425.8400
104 E. Houston Street, Suite 300          Fax: 713.425.8401
Marshall, TX 75670
Telephone: (903) 923-9000                 Christian Chessman
Telecopier: (903) 923-9099                Christian.chessman@us.dlapiper.com
                                          California Bar No. 325083
ATTORNEYS FOR PLAINTIFF                   DLA PIPER LLP (US)
AHERN RENTALS, INC.                       2000 University Avenue
                                          East Palo Alto, CA 94303-2214
                                          Tel: 650.833.2000
                                          Fax: 650.833.2001

                                          ATTORNEYS FOR DEFENDANT
                                          EQUIPMENTSHARE.COM INC




                                      2
 Case 2:20-cv-00333-JRG Document 38 Filed 03/01/21 Page 3 of 4 PageID #: 174




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

was electronically filed with the CM/ECF system per LR 5, and that all interested parties are

being served with a true and correct copy of these documents via the CM/ECF system on March

1, 2021.


                                                                 /s/ Alexander Chern
                                                                 Alexander Chern




                                              3
 Case 2:20-cv-00333-JRG Document 38 Filed 03/01/21 Page 4 of 4 PageID #: 175




                            CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel complied with the requirements of Eastern District

of Texas Local Rule CV-7(h). The parties are in agreement on filing the Joint Motion for Entry

of Protective Order.

                                                                  /s/ Alexander Chern
                                                                  Alexander Chern




                                               4
